DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination filed August 31, 2020. Claims 1 through 20 are presently pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2020 has been entered.
 
Response to Amendments
In response to Applicant’s Response filed February 26, 2020, Examiner maintains the claim interpretation under 35 U.S.C. 112(f) and withdraws all of the prior art rejections. 

Response to Arguments
Applicant's arguments filed July 29, 2020 have been fully considered but they are not persuasive. 

Applicant argues that the term “rotor position system” does not invoke a 35 U.S.C. 112(f) interpretation; see Response at Sec. “Claim Rejections Under 35 U.S.C. Sec. 112.” Examiner disagrees. As applicant points out, the specification merely discloses that the system may include a rotor position encoder and/or a Hall Effect sensor. The rotor position encoder is not structure, as it may simply be a software aspect of the system. The Hall Effect sensor, while able to complete the claimed function, is not a required structural element of the rotor position system, as described in the specification. Specifically, the use of “and/or” prevents the disclosure from providing adequate structure for the term “rotor position system” under the 35 U.S.C. 112(f). However, Examiner never made a rejection relating to a lack of support in the specification under 35 U.S.C. 112(a) as relating to the 35 U.S.C. 112(f) interpretation. As described in the previous action and in the present action, “[s]tructure for this claim limitation may be found in Ln. 8 of p. 7 of the Specification, ‘second sensor.’” 
Applicant appears to misinterpret the 35 U.S.C. 112(f) statute to mean that, if supporting structure is present in the disclosure of the application, that 35 U.S.C. 112(f) is not invoked. This is incorrect. 35 U.S.C. 112(f) is invoked where (1) the term “means” or a placeholder is present, (2) there is a claimed function relating to the “means” or placeholder, and (3) there is not sufficient structural support in the claim. In this case, the placeholder term is “rotor position system,” the functional language is provide a rotor configuration information associated with each rotor, and no structure is found in the claim capable of achieving the specified function. Therefore, 35 U.S.C. 112(f) is invoked for the term “rotor position system,” and the term is also supported in the specification. 

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotor position system in claims 1 and 5. Structure for this claim limitation may be found in Ln. 8 of p. 7 of the Specification, “second sensor.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0012604 (hereinafter “Navot”; previously of record).

Regarding claim 1, Navot discloses a vehicle comprising (see at least Fig. 1): 
a plurality of rotors, wherein at least two rotors of the plurality of rotors are arranged as a pair of rotors symmetrically about a longitudinal vertical plane of the vehicle and wherein each rotor of the plurality of rotors comprises a rotor blade (see at least Fig. 1; there are more than two rotors arranged as a pair of rotor symmetrically about the longitudinal vertical plane of the vehicle and each has a rotor blade); 
a first sensor configured to provide first sensor information associated with an object proximate the vehicle  (see at least [0121]; obstacles are sensed relative to the vehicle); 
a rotor position system configured to provide a rotor configuration information associated with each rotor  (see at least [0119]; each rotor is sensed and the configuration for each rotor is determined); and 
a processor coupled to the first sensor and the rotor position system configured to selectively control each rotor to minimize damage to the vehicle by the object based on the first and the rotor configuration information (see at least [0121] and [0119]; each rotor is controlled by the propeller motor(s) controller and may be controlled to avoid obstacles which inherently avoids damaging the vehicle. Examiner notes that the claim limitation to minimize damage to the vehicle… is an intended use statement and, therefore, given little patentable weight).

Regarding claim 2, Navot discloses all of the claim limitations of claim 1. Additionally, Navot discloses wherein the processor is further configured to provide control signals to each rotor to selectively adjust at least one of a rotational speed of the rotor, a phase of the rotor, or a pitch angle of the rotor blade to selectively control the rotor (see at least [0032], [0046] and [0064]; the Electronic Speed Control circuitry may control each motor individually by adjusting speed. Additionally, the pitch and yaw of the vehicle may be adjusted which inherently alters the pitch and yaw of the rotor blades as the rotor blades are what drives the vehicle in the relevant embodiments). 

Regarding claim 3, Navot discloses all of the claim limitations of claim 2. Additionally, Navot discloses wherein the rotor further comprises a motor configured to adjust at least one of the rotational speed, the phase, or the pitch angle responsive to the control signals (see at least [0032], [0046] and [0064]; the Electronic Speed Control circuitry may control each motor individually by adjusting speed. Additionally, the pitch and yaw of the vehicle may be adjusted which inherently alters the pitch and yaw of the rotor blades as the rotor blades are what drives the vehicle in the relevant embodiments).

Regarding claim 5, Navot discloses all of the claim limitations of claim 1. Additionally, Navot discloses wherein the rotor position system comprises a position encoder configured to provide the rotor configuration information comprising rotational position information of the rotor (see at least [0043] and [0046]; rotational position information of the rotor is determined via the sensor information from the laser signal (i.e., rotor configuration information)), wherein the processor is configured to process the rotational position information (see at least [0046]; the Electronic Speed Control circuitry keeps track of the rotational position of the rotor), calculate a location on the rotor that is proximate the object (see at least [0046]; the rotor position is determined based on the distance from the object), and selectively control the rotor responsive to the calculated location (see at least [0064]; the pitch may be altered based on the position of the object and the position of the rotor).


Regarding claim 10, Navot discloses all of the claim limitations of claim 1. Additionally, Navot discloses wherein the processor is further configured to selectively control the one or more additional rotors to maintain at least one of an attitude or a rate of ascent of the vehicle when the first rotor is selectively controlled to minimize damage to the vehicle (see at least [0064]; the motion of the vehicle including the pitch, yaw, and roll may be altered in order to minimize the damage to the vehicle).


Regarding claim 12, Navot discloses a method of reducing damage to a vehicle having a plurality of rotors, wherein at least two rotors of the plurality of rotors are arranged as a pair symmetrically about a longitudinal vertical plane of the vehicle (see at least Fig. 1; there are more than two rotors arranged as a pair of rotor symmetrically about the longitudinal vertical plane of the vehicle and each has a rotor blade), the method comprising: 
receiving first sensor information associated with an object proximate the vehicle (see at least [0121]; obstacles are sensed relative to the vehicle); receiving a rotor configuration information associated with a rotor (see at least [0119]; each rotor is sensed and the configuration for each rotor is determined); and 
selectively controlling each rotor to reduce damage to the vehicle by the object based on the first sensor information and the rotor configuration information (see at least [0121] and [0119]; each rotor is controlled by the propeller motor(s) controller and may be controlled to avoid obstacles which inherently avoids damaging the vehicle. Examiner notes that the claim limitation to minimize damage to the vehicle… is an intended use statement and, therefore, given little patentable weight).

Regarding claim 13, Navot discloses all of the claim limitations of claim 12. Additionally, Navot discloses further comprising receiving control signals at each rotor to selectively adjust at least one of a rotational speed of the rotor, a phase of the rotor, or a pitch angle of a rotor blade of the rotor responsive to the selectively controlling the rotor (see at least [0032], [0046] and [0064]; the Electronic Speed Control circuitry may control each motor individually by adjusting speed. Additionally, the pitch and yaw of the vehicle may be adjusted which inherently alters the pitch and yaw of the rotor blades as the rotor blades are what drives the vehicle in the relevant embodiments).

Regarding claim 15, Navot discloses all of the claim limitations of claim 12. Additionally, Navot discloses wherein the receiving the rotor configuration information comprises receiving rotational position information of the rotor (see at least [0043] and [0046]; rotational position information of the rotor is determined via the sensor information from the , the method of reducing damage to a vehicle further comprising: processing the rotational position information (see at least [0046]; the Electronic Speed Control circuitry keeps track of the rotational position of the rotor); calculating a location on the rotor that is proximate the object (see at least [0046]; the rotor position is determined based on the distance from the object); and selectively controlling the rotor responsive to the calculated location (see at least [0064]; the pitch may be altered based on the position of the object and the position of the rotor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Navot in view of U.S. Pat. No. 9,047,675 (hereinafter “Tillotson”; previously of record).

Regarding claim 4, Navot discloses all of the claim limitations of claim 1. 
However, Navot does not explicitly teach wherein the first sensor comprises at least one of a video imaging camera, a lidar imaging sensor, or a radar imaging sensor configured to capture a plurality of images of the object and provide the first sensor information comprising image information to the processor, wherein the processor is configured to process the image information to detect the object and calculate a trajectory of the object responsive to the detected object.
Tillotson, in the same field of endeavor, teaches wherein the first sensor comprises at least one of a video imaging camera (see at least Col. 1 Ln. 45-49; video camera is used to capture images outside vehicle), a lidar imaging sensor, or a radar imaging sensor configured to capture a plurality of images of the object and provide the first sensor information comprising image information to the processor (see at least Col. 1 Ln. 55-58; the image data processor processes the sensor information from the video camera), wherein the processor is configured to process the image information to detect the object and calculate a trajectory of the object responsive to the detected object (see at least Col. 1 Ln. 55-58 and Col. 5 Ln. 35-43; 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Tillotson in order to avoid moving obstacles in addition to static obstacles; see at least Tillotson at Col. 2, Ln. 61-64.

Regarding claim 14, Navot discloses all of the claim limitations of claim 12. However, Navot does not explicitly disclose wherein the receiving the first sensor information comprises receiving image information from at least one of a video imaging camera, a lidar imaging sensor, or a radar imaging sensor, the method of reducing damage to a vehicle further comprising: processing the image information to detect the object; and calculating a trajectory of the object responsive to the detected object.
Tillotson, in the same field of endeavor, teaches wherein the receiving the first sensor information comprises receiving image information from at least one of a video imaging camera (see at least Col. 1 Ln. 45-49; video camera is used to capture images outside vehicle), a lidar imaging sensor, or a radar imaging sensor, the method of reducing damage to a vehicle further comprising: processing the image information to detect the object (see at least Col. 1 Ln. 55-58; the image data processor processes the sensor information from the video camera); and calculating a trajectory of the object responsive to the detected object  (see at least Col. 1 Ln. 55-58 and Col. 5 Ln. 35-43; the image data processor process the information from the video to determine the trajectory of the object).
see at least Tillotson at Col. 2, Ln. 61-64.

Claims 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Navot in view of U.S. Pat. No. 7,598,888 (hereinafter “Matuska”; previously of record).

Regarding claim 6, Navot discloses all of the claim limitations of claim 1. However, Navot does not explicitly teach wherein the processor is further configured to calculate a probability of the object from striking at least one of the rotor or the vehicle based on the first sensor and the rotor configuration information, and wherein the processor is configured to selectively control each rotor when the probability exceeds a strike threshold value to reduce damage to at least one of the rotor or the vehicle.
Matuska, in the same field of endeavor, teaches wherein the processor is further configured to calculate a probability of the object from striking at least one of the rotor or the vehicle based on the first sensor and the rotor configuration information (see at least Col. 4 Ln. 28-37; the sensors provide information to the FBW (i.e., processor) which determines if the object is at risk of striking the tail rotor), and wherein the processor is configured to selectively control each rotor when the probability exceeds a strike threshold value to reduce damage to at least one of the rotor or the vehicle (see at least Col. 4 Ln.28-49; if it is determined that there is a risk of the object striking the tail rotor (i.e., if the probability exceeds a threshold), the tail rotor is controlled by the FBW (i.e., processor) in order to prevent or reduce damage to the tail rotor).
see at least Matuska at Col. 4, Ln. 28-37. 

Regarding claim 11, Navot discloses all of the claim limitations of claim 1. However, Navot does not explicitly teach receiving the first sensor information associated with the object proximate the vehicle; receiving the rotor configuration information associated with each rotor; and selectively controlling the rotor to reduce damage to the vehicle by the object based on the first and rotor configuration information.
Matuska, in the same field of endeavor, teaches receiving the first sensor information associated with the object proximate the vehicle (see at least Col. 3 Ln. 49-52); receiving the rotor configuration information associated with each rotor (see at least Col. 4 Ln. 11-17 and 28-36; the sensor suite gives feedback regarding one of the rotors and the object near to the tail rotor); and selectively controlling the rotor to reduce damage to the vehicle by the object based on the first and rotor configuration information (see at least Col. 4 Ln. 28-49; the FBW (i.e., processor) is coupled to the sensor suite (which includes sensors demonstrating the proximity of the object and the orientation of a rotor relative to the object) and the FBW controls the tail rotor (i.e., rotor) in order to “minimize the likelihood of obstacle contact”).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 

Regarding claim 16, Navot discloses all of the claim limitations of claim 12. However, Navot does not explicitly teach calculating a probability of the object from striking at least one of the rotors or the vehicle (see at least Col. 4 Ln. 28-37; the sensors provide information to the FBW (i.e., processor) which determines if the object is at risk of striking the tail rotor), and selectively controlling the rotor when the probability exceeds a strike threshold value to reduce damage to at least one of the rotor or the vehicle (see at least Col. 4 Ln.28-49; if it is determined that there is a risk of the object striking the tail rotor (i.e., if the probability exceeds a threshold), the tail rotor is controlled by the FBW (i.e., processor) in order to prevent or reduce damage to the tail rotor).
Matuska teaches calculating a probability of the object from striking at least one of the rotors or the vehicle (see at least Col. 4 Ln. 28-37; the sensors provide information to the FBW (i.e., processor) which determines if the object is at risk of striking the tail rotor), and selectively controlling the rotor when the probability exceeds a strike threshold value to reduce damage to at least one of the rotor or the vehicle (see at least Col. 4 Ln.28-49; if it is determined that there is a risk of the object striking the tail rotor (i.e., if the probability exceeds a threshold), the tail rotor is controlled by the FBW (i.e., processor) in order to prevent or reduce damage to the tail rotor).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 

Claims 7-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navot in view of Matuska in further view of U.S. Pat. No. 9,047,675 (hereinafter “Tillotson”; previously of record).

Regarding claim 7, Navot discloses all of the claim limitations of claim 1. However, Navot does not explicitly teach wherein the processor is configured to calculate a size of the object based on the first sensor information, and wherein the processor is configured to selectively control each rotor when a magnitude of the size of the object exceeds an object size threshold value.
Tillotson, in the same field of endeavor, teaches wherein the processor is configured to calculate a size of the object based on the first sensor information (see at least Col. 3 Ln. 60-Col. 4 Ln. 6; the size of the bird is calculated based on the processor processing the image data from the video camera).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Tillotson in order to avoid moving obstacles in addition to static obstacles; see at least Tillotson at Col. 2, Ln. 61-64.
Matuska, in the same field of endeavor, teaches wherein the processor is configured to selectively control each rotor when a magnitude of the size of the object exceeds an object size threshold value (see at least Col. 4 Ln. 28-49; the FBW (i.e., processor) is capable of controlling the rotor based in input information from the sensor suite which includes obstacle information).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 

Regarding claim 8, Navot discloses all of the claim limitations of claim 1. However, Navot does not explicitly teach further comprising a fuselage comprising a strut having a first end fixed to the fuselage, the strut extending longitudinally from the fuselage to a rotor of the plurality of rotors, and having a second end coupled to the rotor, wherein the vehicle is a rotorcraft, and the object is at least one of a bird, a projectile, or a second vehicle.
Matuska, in the same field of endeavor teaches further comprising a fuselage comprising a strut having a first end fixed to the fuselage (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut which runs along the axis is fixed to the fuselage 14 via the transmission 20), the strut extending longitudinally from the fuselage to a rotor of the plurality of rotors (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut extends to the main rotor system 12), and having a second end coupled to the rotor (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut extends to the main rotor system 12), wherein the vehicle is a rotorcraft (see at least Fig. 1 and Col. 2 Ln. 67-Col. 3 Ln. 4; a helicopter is a type of rotorcraft). 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 
Tillotson, in the same field of endeavor, teaches and the object is at least one of a bird (see at least Col. 3 Ln. 60-Col. 4 Ln. 6; the object is a bird), a projectile, or a second vehicle.
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Tillotson in order to avoid moving obstacles in addition to static obstacles; see at least Tillotson at Col. 2, Ln. 61-64.

Regarding claim 9, the Navot and Tillotson combination discloses and teaches all of the claim limitations of claim 8. However, the combination does not explicitly teach the vehicle further comprises one or more additional struts and one or more additional rotors, wherein each of the one or more additional struts comprises a first end fixed to the fuselage, extending longitudinally from the fuselage to a corresponding one of the one or more additional rotors, and a second end coupled to the corresponding one of the one or more additional rotors. 
Matuska, in the same field of endeavor, teaches the vehicle further comprises one or more additional struts and one or more additional rotors (see at least Fig. 1 and Col. 2 Ln. 61-65; there is a first main rotor and a second tail rotor), wherein each of the one or more additional struts comprises a first end fixed to the fuselage (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14), extending longitudinally from the fuselage to a corresponding one of the one or more additional rotors (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14), and a second end coupled to the corresponding one of the one or more additional rotors (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 

Regarding claim 17, Navot discloses all of the claim limitations of claim 12. However, Navot does not explicitly teach calculating a size of the object, and selectively controlling each rotor when a magnitude of the size of the object exceeds an object size threshold value.
calculating a size of the (see at least Col. 3 Ln. 60-Col. 4 Ln. 6; the size of the bird is calculated based on the processor processing the image data from the video camera).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Tillotson in order to avoid moving obstacles in addition to static obstacles; see at least Tillotson at Col. 2, Ln. 61-64.
Matuska, in the same field of endeavor, teaches and selectively controlling each rotor when a magnitude of the size of the object exceeds an object size threshold value (see at least Col. 4 Ln. 28-49; the FBW (i.e., processor) is capable of controlling the rotor based in input information from the sensor suite which includes obstacle information). 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 


Regarding claim 18, the Navot and Tillotson combination discloses and teaches all of the claim limitations of claim 12. However, the combination does not explicitly teach a fuselage comprising a strut having a first end fixed to the fuselage, the strut extending longitudinally from the fuselage to a rotor of the plurality of rotors, and having a second end coupled to the rotor, wherein the vehicle is a rotorcraft, and the object is at least one of a bird, a projectile, or a second vehicle.
Matuska, in the same field of endeavor, teaches a fuselage comprising a strut having a first end fixed to the fuselage (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut which runs along the axis is fixed to the fuselage 14 via the transmission 20), the strut extending longitudinally from the fuselage to a rotor of the plurality of rotors (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut extends to the main rotor system 12), and having a second end coupled to the rotor (see at least Fig. 1 and Col. 2 Ln. 61-67; the strut extends to the main rotor system 12), wherein the vehicle is a rotorcraft (see at least Fig. 1 and Col. 2 Ln. 67-Col. 3 Ln. 4; a helicopter is a type of rotorcraft). 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 
Tillotson teaches and the object is at least one of a bird (see at least Col. 3 Ln. 60-Col. 4 Ln. 6; the object is a bird), a projectile, or a second vehicle.
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Tillotson in order to avoid moving obstacles in addition to static obstacles; see at least Tillotson at Col. 2, Ln. 61-64.

Regarding claim 19, the Navot, Matuska, and Tillotson combination discloses and teaches all of the claim limitations of claim 18. Additionally, Matuska teaches wherein the strut is a first strut and the rotor is a first rotor (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are two different rotors), the vehicle further comprises one or more additional struts and one or more additional rotors (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14), wherein each of the one or more additional struts comprises a first end fixed to the fuselage (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14), extending longitudinally from the fuselage to a corresponding one of the one or more additional rotors , and a second end coupled to the corresponding one of the one or more additional rotors (see at least Fig. 1 and Col. 2 Ln. 61-65; the main rotor and tail rotor are connected via struts to the fuselage 14).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Navot with the teachings of Matuska in order to avoid obstacles hitting specific portions of the vehicle; see at least Matuska at Col. 4, Ln. 28-37. 

Regarding claim 20, Navot, Matuska, and Tillotson disclose and teach all of the claim limitations of claim 19. Additionally, Navot discloses further comprising selectively controlling the one or more additional rotors to maintain at least one of an attitude or a rate of ascent of the vehicle responsive to the selectively controlling the rotor to reduce damage to the vehicle (see at least [0064]; the motion of the vehicle including the pitch, yaw, and roll may be altered in order to minimize the damage to the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663
/JAMES M MCPHERSON/Examiner, Art Unit 3663